Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amulya Pattali on March 24, 2021.

The application has been amended as follows: 

Claim 29, line 7 , insert  -- wherein the processing circuitry is configured to perform the interference measurements on a set of time resources; wherein the set of time resources comprise one or more selected subframes, wherein each selected subframe of the one or more selected subframes comprises no periodic reference signals;  --  after “; ” 
Claim 33 cancelled
Claim 34 cancelled
Claim 40, line 6 , insert  -- wherein the interference-based measurement metric is based at least in part on interference measurements on a set of time resources; wherein 
Claim 44 cancelled
Claim 45 cancelled
Claim 49, line 5 , insert  -- wherein the interference measurement is performed on one or more selected data subframes, wherein each selected data subframe of the one or more selected data subframes comprises no periodic reference signals; wherein the parameters indicate a set of time resources on which the interference measurement is performed; -- after “; ” 
Claim 53 cancelled
Claim 54 cancelled

Allowable Subject Matter
3.	Claims 29-32, 35-43, 46-52 and 55-56 renumbered as 1-22 allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
5.	Claims 29, 40 and 49 are allowed because the closest prior art, Deng et al.  (US Patent Application Publication 2019/0104549), fails to anticipate or render obvious the concept of each determining parameters based on configuration signaling, the interference measurements for each distinct UE beams is performed, where the interference measurement captures interference levels from neighboring transmission points on a set time of resources, in combination with all other limitations in the claim (s) as defined by applicant.
Deng et al. discloses a beam pairing messaging procedure and data transmission using beam pair measurement report information, but does not perform interference .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803.  The examiner can normally be reached on M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MON CHERI S DAVENPORT/Examiner, Art Unit 2462                                                                                                                                                                                                        March 26, 2021

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462